                                                            90 Park Avenue
                                                          New York, NY 10016
                                                    212-210-9400 | Fax: 212-210-9444



August 12, 2020

The Honorable Judge Margo K. Brodie
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:        1:20-cv-02205-MKB-RER - Pre-Motion Conference Request

Dear Judge Brodie:

Pursuant to Section 3.A. of your Individual Practices and Rules, Defendants Ralf Weigel
and GTE GmbH write to request a pre-motion conference concerning a motion they wish
to make pursuant to Fed. R. Civ. P. 12(b)(2), 12(b)(4) and 12(b)(5) challenging personal
jurisdiction and service of process. A copy of the Notice of Motion and Memorandum of
Law and Declaration of Ralf Weigel in support thereof that Defendants wish to file are
attached hereto as Exhibits 1, 2 and 3, respectively.

The issues raised in Defendants’ motion are not new and have previously been raised and
discussed before your Honor in connection with the July 29, 2020 Preliminary Injunction
hearing. See, e.g., Dkt. 12 at Section III.A. Accordingly, although Defendants recognize
the requirement for making this request pursuant to your Individual Practices and Rules,
Defendants respectfully submit that another pre-motion conference likely “will not be a
useful expenditure of the parties’ time” given that we have already conferred with
Plaintiff’s counsel concerning the service issue and have been advised that Plaintiff
contends service was proper. Id.

Respectfully submitted,

/s/ Karl Geercken

Karl Geercken
KG:nm

Alston & Bird LLP                                                                                                           www.alston.com

                 One Atlantic Center, 1201 West Peachtree Street | Atlanta, GA 30309-3424 | 404-881-7000 | Fax: 404-881-7777
 Hanwei Plaza, West Wing, Suite 21B2, No. 7 Guanghua Road, Chaoyang District | Beijing 100004, China | +86-10-85927500 | Fax: +86-10-85927575
                Level 20 Bastion Tower, 5 Place du Champs de Mars | B-1050 Brussels, BE | +32 2 550 3700 | Fax: +32 2 550 3719
            Bank of America Plaza, 101 South Tryon Street, Suite 4000 | Charlotte, NC 28280-4000 | 704-444-1000 | Fax: 704-444-1111
                       Chase Tower, 2200 Ross Avenue, Suite 2300 | Dallas, TX 75201 | 214-922-3400 | Fax: 214-922-3899
                   5th Floor, Octagon Point, St. Paul’s, 5 Cheapside | London, EC2V 6AA, United Kingdom | +44.0.20.3823.2225
                      333 South Hope Street, 16th Floor | Los Angeles, CA 90071-1410 | 213-576-1000 | Fax: 213-576-1100
                                    90 Park Avenue | New York, NY 10016 | 212-210-9400 | Fax: 212-210-9444
                              555 Fayetteville St, Suite 600 | Raleigh, NC 27601 | 919-862-2200 | Fax: 919-862-2260
                            560 Mission St., Suite 2100 | San Francisco, CA 94105 | 415-243-1000 | Fax: 415-243-1001
                        1950 University Avenue, 5th Floor | East Palo Alto, CA 94303 | 650-838-2000 | Fax: 650-838-2001
                    The Atlantic Building, 950 F Street, NW | Washington, DC 20004-1404 | 202-239-3300 | Fax: 202-239-3333
